 

Exhibit 10.15

 

SERVICES AGREEMENT

 

This SERVICES AGREEMENT (this “Services Agreement”) is entered into on November
10, 2015, by and between Global Strategies Group (North America) LLC (the
“Service Provider”), and STG Group, Inc., a Delaware corporation (the “Company”)
(hereinafter referred to collectively as the “Parties” and individually as a
“Party”).

 

WHEREAS, the Parties desire that the Company obtain certain services from the
Service Provider.

 

NOW, THEREFORE, in consideration of the foregoing and the obligations and
covenants contained herein, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:

 

1.           Services. The Company may retain the Service Provider from time to
time to perform the services set forth in Schedule A to this Agreement, as may
be amended from time to time (the “Services”). The Service Provider will use
commercially reasonable efforts to perform the Services in a timely and
professional manner. The Services shall be ordered by the Company through the
issuance of Purchase Orders in the form prescribed on Schedule B. The Service
Provider understands that no Services will be performed until the Service
Provider has received a properly issued Purchase Order from the Company.

 

2.           Payment Terms. The Service Provider shall invoice the Company for
all Services, and other payments due under the issued Purchase Order in
accordance with the fees set forth on Schedule A and the terms of the Purchase
Order. The Company shall pay such invoiced amounts within thirty (30) days of
receipt of the invoice. The Company shall reimburse the Service Provider for all
reasonable out-of-pocket expenses incurred by the Service Provider in connection
with providing the Services and in accordance with the terms and conditions of
the Purchase Order.

 

3.           Confidential Information. Each Party shall keep all Confidential
Information of the other Party in strict confidence and use the same care and
discretion to avoid disclosure, publication or dissemination of the Confidential
Information of the other Party as it uses with its own similar information that
it does not wish to disclose, publish or disseminate. A Party shall only use the
Confidential Information of the other Party to the extent necessary to exercise
its rights or perform its obligations hereunder. A Party may disclose the
Confidential Information of the other Party only (a) to the extent necessary to
exercise its rights or perform its obligations hereunder or under any other
written agreement between the Parties; (b) to the extent that such disclosure is
required by law or was approved in writing by the other Party prior to such
disclosure; or (c) to prospective and current investors, sources of funding, and
advisors subject to a duty of confidentiality to the disclosing Party with
respect to such Confidential Information at least as restrictive as that
contained herein. The “Confidential Information” of a Party consists of all
non-public information disclosed by such Party to the other Party that is marked
as confidential or otherwise provided to the other Party under circumstances
reasonably indicating its confidentiality. Confidential Information does not
include any information that (i) is or becomes generally known to the public
through no unlawful act of the receiving Party; (ii) was or becomes known to the
receiving Party from a source other than the disclosing Party without violation
of the disclosing party’s rights; or (iii) was independently developed by the
receiving party without any use of the Confidential Information of the
disclosing Party. The terms and conditions of this Agreement shall be deemed the
Confidential Information of each Party.

 

 

 

 

4.           Term and Termination.

 

4.1           Term. Either Party may terminate this Agreement at its
convenience, with or without cause, upon fifteen (15) days prior written notice
to the other Party.

 

4.2           Effect of Termination. Termination of this Agreement by either
Party will not act as a waiver of any breach of this Agreement and will not act
as a release of either Party from any liability for breach of such Party’s
obligations under this Agreement. Except where otherwise expressly specified in
this Agreement, the rights and remedies granted to a Party under this Agreement
are cumulative and in addition to, and not in lieu of, any other rights or
remedies which the Party may possess at law or in equity. The respective rights
and obligations of the Parties under the provisions of Sections 3, 4.3, 5 and 6,
and any payment obligations accrued prior to the termination, will survive any
termination of this Agreement.

 

5.           Representations and Warranties.

 

5.1           Authority. Each Party represents and warrants to the other Party
that it has the full power and authority to enter into this Agreement and to
perform its obligations under this Agreement, and that the performance of its
obligations under this Agreement will not conflict with or result in a breach of
any agreement to which such Party is a party or is otherwise bound.

 

5.2           Disclaimer. EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN THIS
AGREEMENT, EACH PARTY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTIES THAT MAY ARISE OUT OF COURSE
OF DEALING, COURSE OF PERFORMANCE OR USAGE OF TRADE.

 

5.3           Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, INDIRECT,
EXEMPLARY OR PUNITIVE DAMAGES, OR DAMAGES FOR ANY LOSS OF PROFITS, REVENUE OR
BUSINESS, EVEN IF SUCH PARTY IS NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES.
Each Party acknowledges that the limitation of liability set forth in this
Section 5.3 and the allocation of risk that it implements is an essential
element of the bargain agreed to by the Parties, without which the Parties would
not have entered into this Agreement. The Service Provider’s aggregate liability
for damages arising out of, relating to or in connection with this Agreement,
regardless of the form of action giving rise to such liability (under any
theory, whether in contract, tort, statutory or otherwise), shall not exceed the
aggregate fees paid by the Company to the Service Provider for the Services in
question.

 

2 

 

 

6.           Miscellaneous.

 

6.1           Notices. Any notice, request, demand or other communication
required or permitted hereunder will be in writing and will be deemed to be
properly given upon the earlier of (a) actual receipt by the addressee or
(b) five (5) business days after deposit in the mail, postage prepaid, when
mailed by registered or certified airmail, return receipt requested, or one (1)
business day after being sent via private industry courier to the receiving
Party at the address set forth below or to such other address as the Party may
from time to time designate in a writing delivered pursuant to this Section 6.1:

 

In the case of the Service Provider:

 

Global Strategies Group (North America) LLC:

Two Fountain Square, Suite 550

11921 Freedom Dr,

Reston, VA 20190

Attention: Fred Cassis

Telephone: (703) 904-4300

E-mail: frederic.cassis@globalgroup.com;

 

In the case of the Company:

 

STG, Inc.

12011 Sunset Hills Road, Suite 1200

Reston, Virginia 20190

Telephone: (703) 691-2480

E-mail: pfernandes@stg.com

 

6.2           Assignment. Neither Party will assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, by operation of law
or otherwise, this Agreement or any or its rights or obligations under this
Agreement, without the prior written consent of the other Party; provided,
however, that either Party may assign, sell, transfer, delegate or otherwise
dispose of this Agreement or any of its rights and obligations hereunder as part
of a merger, consolidation, corporate reorganization, sale of all or
substantially all of such Party’s assets, sale of stock, change of name or like
event without the consent of the other Party. Any purported assignment, sale,
transfer, delegation or other disposition, except as permitted herein, will be
null and void. Subject to the foregoing, this Agreement will be binding upon and
will inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

6.3           Governing Law. This Agreement is to be construed in accordance
with and governed by the laws of the United States of America (to the extent
federal law is applicable) and by the internal laws of the Commonwealth of
Virginia (to the extent state law is applicable) without giving effect to any
choice of law rule that would cause the application of the laws of any other
jurisdictions to the rights and duties of the Parties. Any legal suit, action or
proceeding arising out of or relating to this Agreement will be commenced in a
federal court in the Eastern District of Virginia, Alexandria division, or in
state court with jurisdiction over Fairfax County, Virginia, and each Party
irrevocably submits to the exclusive jurisdiction and venue of any such court in
any such suit, action or proceeding.

 

3 

 

 

6.4           Relationship of the Parties. This Agreement will not be construed
as creating an agency, partnership, joint venture or any other form of
association, for tax purposes or otherwise, between the Parties. The Parties
will at all times be and remain independent contractors, and neither Party nor
its agents will have any authority of any kind to bind the other Party in any
respect whatsoever.

 

6.5           Waiver. No delay or failure by either Party to exercise any right
or remedy under this Agreement, and no partial or single exercise of any such
right or remedy, will operate to limit, preclude, cancel, waive or otherwise
affect such right or remedy, nor will any single or partial exercise of such
right or remedy limit, preclude, impair or waive any further exercise of such
right or remedy or the exercise of any other right or remedy.

 

6.6           Severability. If the application of any provision or provisions of
this Agreement to any particular facts of circumstances is held to be invalid or
unenforceable by any court of competent jurisdiction, then (a) the validity and
enforceability of such provision or provisions as applied to any other
particular facts or circumstances and the validity of other provisions of this
Agreement will not in any way be affected or impaired thereby, and (b) such
provision or provisions will be reformed without further action by the Parties
and only to the extent necessary to make such provision or provisions valid and
enforceable when applied to such particular facts and circumstances.

 

6.7           Entire Agreement. This Agreement (including any exhibit(s) hereto,
which are incorporated herein by this reference) serves to document formally the
entire understanding between the Parties relating to the subject matter hereof,
and supersedes and replaces any prior or contemporaneous agreements,
negotiations or understandings (whether oral or written) relating to the same
subject matter. No amendment or modification of any provision of this Agreement
will be effective unless in writing and signed by a duly authorized signatory of
the Party against which enforcement of the amendment or modification is sought.

 

6.8           Captions and Section Headings. The captions and section and
paragraph headings used in this Agreement are inserted for convenience only and
will not affect the meaning or interpretation of this Agreement.

 

6.9           Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if the Parties had signed the same
document. Each counterpart so executed will be deemed to be an original, and all
such counterparts will be construed together and will constitute one Agreement.

 

[Remainder of page intentionally left blank]

 

4 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Services Agreement as
of the date first above written.

 

  SERVICE PROVIDER:       Global Strategies Group (North America) LLC       By:
/s/ Frederic Cassis     Name:  Frederic Cassis     Title:  Director of Legal    
  COMPANY:       STG GROUP, INC.         By: /s/ Paul Fernandes     Name: Paul
Fernandes     Title: President

 

 

 

 

SCHEDULE A

 

SERVICES

 

Service   Fee

Corporate Development Services:

 

At the request of the Company, the Service Provider, either directly or through
any US based affiliate thereof, will provide the following corporate-development
services to the Company: 1) sourcing acquisition targets and, under the
direction of the Company, negotiating with the potential targets; 2) conducting
due diligence pertaining to potential targets; 3) providing advice with respect
to deal structuring and execution; and 4) assisting the Company with
post-integration matters. The Company shall have final and sole discretion on
any decisions that could have a material effect on the Company and shall
otherwise be subject to the terms of the Affiliates Operation Plan (AOP) filed
with the Defense Security Service (DSS).

 

 

 

The Company shall pay the Service Provider the sum of $1,400 (One Thousand Six
Hundred Dollars) per day, pro rata for any part thereof (on the basis of an
eight hour work day), for any Corporate Development Services provided under this
Agreement, inclusive of all applicable duties, charges, levies and taxes.

 

     

Regulatory Support Services:

 

At the request of the Company, the Service Provider, will provide advice and
expertise with respect to the regulatory-compliance obligations of a public
company. These services will include assisting with preparation of Security
Exchange Commission (“SEC”) and other company filings, preparation of annual and
quarterly reports required by SEC regulations, and advice and assistance
regarding other similar regulatory-compliance issues relevant to the Company.
The Regulatory Support Services shall otherwise be subject to the terms of the
AOP filed with DSS.

 

 

 

The Company shall pay the Service Provider the sum of $1,300 (One Thousand Six
Hundred Dollars) per day, pro rata for any part thereof (on the basis of an
eight hour work day), for any Regulatory Support Services provided under this
Agreement, inclusive of all applicable duties, charges, levies and taxes.

 

 

 

 

Financial Services:

 

At the request of the Company’s Chief Financial Officer (“CFO”), the Service
Provider may assist the Company with the following financial services: 1)
planning and analysis, comprising provision of budget-related templates and
instructions; 2) compilation of budget proposals and requests; 3) reporting of
interim and final budgets; 4) reporting of actual spending as compared to
budget; 5) reporting of quarterly financial forecasts; and 6) compilation of
financial information required to be disclosed pursuant to SEC and similar
regulations. The Company CFO shall have complete oversight and final decision
authority with respect to these services. The Financial Services shall otherwise
be subject to the terms of the AOP filed with DSS.

 

 

 

The Company shall pay the Service Provider the sum of $1,300 (One Thousand Four
hundred Dollars) per day, pro rata for any part thereof (on the basis of an
eight hour work day), for any Financial Services provided under this Agreement,
inclusive of all applicable duties, charges, levies and taxes.

     

Business Development and Strategic Services

 

At the request of the Company, GSG NA may provide the Company support in
furtherance of business-development opportunities, including
new-business-opportunity identification, customer point-of-contact
identification, business-opportunity development and review, and examination of
solicitations for relevance to the Company’s capabilities. This service will not
be used in connection with proposals or bids for classified contracts. GSG NA
may also provide the Company with advice to obtain business-operations
efficiencies. The Company shall act upon such advice, if at all, in its sole
discretion.

 

 

 

The Company shall pay the Service Provider the sum of $1,300 (One Thousand Six
Hundred Dollars) per day, pro rata for any part thereof (on the basis of an
eight hour work day), for any Business Development and Strategic Services
provided under this Agreement, inclusive of all applicable duties, charges,
levies and taxes.

     

Marketing and Public Relations Services

 

At the request of the Company, the Service Provider shall provide the following
marketing and public-relations services to the Company: (1) creation and update
of sales materials; (2) product marketing to include design and creation of
presentations, advertisements, and supporting materials; (3) public relations
interview support; (4) press-release content and distribution; and (5) social
media support and messaging via Twitter, Facebook, LinkedIn, and other similar
venues. The Marketing and Public Relations Services shall otherwise be subject
to the terms of the AOP filed with DSS.

 

 

 

The Company shall pay the Service Provider the sum of $1,100 (One Thousand One
Hundred Dollars) per day, pro rata for any part thereof (on the basis of an
eight hour work day), for any Marketing and Public Relations Services provided
under this Agreement, inclusive of all applicable duties, charges, levies and
taxes.

 



 

 

 

Human Resources

 

At the request of the Company, the Services Provider may provide human resources
(“HR”) services to the Corporation upon request by the Company. The following
services will be provided to the Company: (1) employee benefits advice and
administration; (2) employment policy administration guidance; (3) advice
regarding organizational structure design and implementation; (4) assisting the
Company with identification and recruitment of candidates (e.g., screening
resumes and applications against criteria established by the Company but
excluding any role in the substantive selection process for hiring); and (5)
training and career development. The Human Resources Services shall otherwise be
subject to the terms of the AOP filed with DSS.

 

 

 

The Company shall pay the Service Provider the sum of $1,200 (One Thousand Five
Hundred Dollars) per day, pro rata for any part thereof (on the basis of an
eight hour work day), for any Human Resources Services provided under this
Agreement, inclusive of all applicable duties, charges, levies and taxes.

 

 

